Citation Nr: 1417262	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  11-02 667A	)	DATE
	)
	)


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in a December 16, 2009 Board decision that denied service connection for a bilateral ankle condition, to include as secondary to the Veteran's service-connected pes planus.

2.  Whether there is CUE in a December 16, 2009 Board decision that denied an increased rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus.  


ATTORNEY FOR THE BOARD

M. Marotta

INTRODUCTION

The Veteran served on active duty from July 1970 to February 1972. 

This matter comes before the Board of Veterans' Appeals pursuant to a motion filed by the Veteran in January 2011 alleging clear and unmistakable error in a Board decision of December 2009.


FINDING OF FACT

The moving party failed to adequately set forth the alleged CUE, or errors, of fact or law in the December 2009 Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged errors.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter 

A motion for reversal or revision of a prior Board decision due to CUE is not a claim but a collateral attack on a prior decision.  Thus, one requesting such reversal or revision is not a claimant within the meaning of the 38 U.S.C.A. § 5103 and
§ 5103A; and, consequently, the notice and development provisions of the statutes and regulations do not apply in CUE adjudications.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  Accordingly, no further discussion regarding the duty to notify and assist is required. 

II.  Analysis

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b).

A Board decision is subject to revision on the grounds of clear and unmistakable error and must be reversed or revised if evidence establishes such error.  
38 U.S.C.A. § 7111(a). 

According to the regulations, clear and unmistakable error is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

Generally, clear and unmistakable error is presented when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  A review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(a), (b). 

The regulations further provide that to warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made; if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.   38 C.F.R. § 20.1403(c).  Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis.  A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist. The Secretary's failure to fulfill the duty to assist; and, (3) Evaluation of evidence. A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Moreover, clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

The appellant alleges there was CUE in the Board's December 2009 decision.  Specifically, the appellant argues that he submitted three buddy statements in March 1980 that were withheld from his claims file.  The appellant also argues that medical reports that address his foot, ankle and back injuries were withheld from his claims file and the Board.  In addition, the appellant argues that his due process was violated because his request for a Board hearing on these matters was denied.  

To address the appellant's argument that documents are missing from his claims file, it is necessary to review the history of the appellant's claims.  In 1974, the appellant filed a service connection claim for a low back injury.  Service connection was denied on the basis that a back disorder was not incurred or aggravated during service.  In an April 1980 letter from the North Carolina Division of Veterans Affairs, the appellant's representative sent three buddy statements and medical reports to the RO.  A note indicates the following: "Since this veterans file is in Washington DC here is the information we discussed for you to hold til his file comes back."  In July 2001, the appellant filed a request to reopen his low back claim and in an October 2007 Board decision service connection was granted.  In the October 2007 decision, the Board found that the three buddy statements and a March 2002 VA examination were new and material.  The Board decision explained that these records were new because it was not previously considered by VA.  To the extent that the appellant argues that the April 1980 letter is evidence that his buddy statements were withheld from his claims file, the Board notes that the letter was from the appellant's attorney to the RO and that the appellant's representative noted that the appellant's file was in Washington, D.C., and that the RO agreed to hold onto the buddy statements until the appellant's file was returned to the RO.  There is no indication that any documents have been withheld from the appellant's file; all of the documents that the appellant has submitted in his frequent correspondence included several duplicate copies of documents that were already associated with the appellant's claims file.  

With regards to the appellant's argument that his due process was violated because he did not receive a Board hearing, the October 2007 Board decision remanded the appellant's claims for service connection for a bilateral ankle disability and for an increased rating for his service-connected pes planus.  In the remand instructions, the Board directed the RO to "take all indicated steps to schedule the veteran for a hearing before a Veterans law Judge at the RO."  In the December 2009 Board decision, the Board noted that the appellant had a video conference hearing before an Acting Veterans Law Judge in April 2008.  The Board acknowledged that the Veteran requested another Board hearing, this time at the Board's Central Offices in Washington D.C., but explained that because the appellant voluntarily accepted a video conference hearing in April 2008, he is not entitled to a second hearing.  The December 2009 decision also notes that the appellant indicated that he was going to submit evidence that demonstrates that his records were tampered with and that he waived RO consideration of this evidence during the April 2008 hearing.  

In its December 2009 determination, the Board considered the Veteran's service treatment records, post-service VA and private treatment records dated from July 1972 to June 2009, and VA examinations from June 2006 and June 2009.  The Board denied service connection for a bilateral ankle disorder because the appellant did not have a current disability.  The Board also denied the appellant's increased rating claim for his bilateral pes planus because the appellant did not meet the rating criteria for a higher disability rating.  

In January 2010, the appellant filed a Motion for Reconsideration of the December 2009 Board decision.  In his motion, the appellant requested a hearing with the Board.  In a June 2010 letter, the Board denied the appellant's request for a hearing and noted that he was given a hearing in April 2008.  The Board found that the moving party's motion did not demonstrate that the December 2009 decision contained obvious error and denied the appellant's motion.

In July 2010, the moving party filed a second Motion for Reconsideration of the December 2009 Board decision.  The appellant referred to the Board's October 2007 decision, which remanded the appellant's ankle and pes planus claims to afford the appellant a hearing and argued that he did not receive a hearing.  In an August 2010 decision, the Board noted that the Board's December 2009 decision found that the development requested in the October 2007 remand was accomplished and that the appellant's request for a hearing was satisfied when he testified at a videoconference hearing in April 2008.  The Board found that the appellant's motion failed to show error in the Board's December 2009 decision and denied the appellant's request for reconsideration.  

The Board has carefully reviewed the moving party's CUE motion and finds that it contains no more than general assertions of CUE with respect to the Board's December 2009 decision. 

The moving party argues, in essence, that his claims for service connection for a bilateral ankle disability and an increased rating for his bilateral pes planus would have been granted if the three buddy statements that he submitted in 1980 had been associated with his claims file at that time and that his due process has been violated because his request for a second Board hearing was denied.  As noted above, the appellant's claim for service connection for a bilateral ankle condition was denied because he does not have a current ankle disability and his increased rating claim for his pes planus was denied because the appellant did not meet the rating criteria for a higher evaluation.  Therefore, the appellant's allegations are not set forth clearly and specifically, rather they are nonspecific allegations of error and failure to give due process.  In addition, the appellant did not give a legal or factual basis for his allegations or why the result would have been different but for the alleged error.  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice.

To the extent the moving party contends that his file has been tampered with, the Board notes that the April 1980 letter from his representative to the RO indicates that the appellant's representative submitted the appellant's buddy statements while the appellant's file was being adjudicated in Washington D.C.  The letter also acknowledges that the statements would be held at the RO until the appellant's file was returned to the RO.  As these buddy statements were associated with the appellant's claims file prior to the December 2009 Board decision, it is not absolutely clear that a different result would have followed had the buddy statements been associated with the appellant's claims file in 1980 because the buddy statements were not a determinative factor in this case.  None of the buddy statements address an ankle condition or the current severity of the appellant's pes planus and these statements were associated with the appellant's claims file at the time that the December 2009 decision was issued.  The claim of service connection for a bilateral ankle condition was denied because there was no diagnosis of an ankle condition.  The claim for an increased rating for the appellant's pes planus was denied because he did not meet the rating criteria for a higher evaluation.  As such, the errors complained of in this respect cannot be clear and unmistakable.  38 C.F.R. § 20.1403(b) and (c). 

The moving party also alleged that his due process was violated because he was not given a hearing before the Board.  However, as discussed above, the Veteran voluntarily accepted a video-conference hearing in April 2008 in lieu of an in-person hearing.  As explained to the appellant in the December 2009 Board decision, he is not entitled to another hearing.  

The Board also notes that the appellant addressed the effective date of his service-connected low back disability in his motion; however this issue was not before the Board in December 2009.  As such, the appellant's motion does not comply with the requirements set forth in 38 C.F.R. § 20.1404(b).  

Because the motion party's motion does not comply with the requirements set forth in 38 C.F.R. § 20.1404(b), the motion is dismissed without prejudice to refiling. 


ORDER

The motion alleging CUE in a December 16, 2009 Board decision that denied service connection for a bilateral ankle condition and denied an increased rating in excess of 10 percent for the Veteran's service-connected bilateral pes planus is dismissed without prejudice.



                       ____________________________________________
	MICHAEL MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs



